                  Case 19-11626-KG              Doc 637       Filed 12/05/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                          )    Chapter 11
                                                                )
PES HOLDINGS, LLC, et al.,1                                     )    Case No. 19-11626 (KG)
                                                                )
                                              Debtors.          )    (Jointly Administered)
                                                                )
                                                                )

     NOTICE OF AGENDA FOR HEARING SCHEDULED ON DECEMBER 9, 2019 AT
     2:00 P.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE KEVIN
     GROSS AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT
      OF DELAWARE, LOCATED AT 824 NORTH MARKET STREET, 6TH FLOOR,
                COURTROOM NO. 3, WILMINGTON, DELAWARE 198012


MATTER GOING FORWARD:

1.       Sunoco (R&M), LLC’s Motion for Relief From Stay to Terminate Foreign-Trade Zone
         Operator Bond [Filed: 10/31/19] (Docket No. 530)

         Response Deadline: November 7, 2019 at 4:00 p.m. ET. Extended for the Debtors.

         Responses Received: None as of the date of this Notice of Agenda.

         Related Documents:

         a.       [Proposed] Order Granting Sunoco (R&M), LLC’s Motion for Relief From Stay
                  to Terminate Foreign-Trade Zone Operator Bond [Filed: 10/31/19] (Docket No.
                  530)

         b.       Notice of Hearing [Filed: 11/19/19] (Docket No. 590)

         Status: This matter is going forward.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
     Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
     Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
     service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
2
     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
     telephone (866-582-6878) or by facsimile (866-533-2946).


DOCS_DE:226718.2 70753/001
                 Case 19-11626-KG   Doc 637    Filed 12/05/19   Page 2 of 2



Dated: December 5, 2019          /s/ Peter J. Keane
Wilmington, Delaware            Laura Davis Jones (DE Bar No. 2436)
                                James E. O’Neill (DE Bar No. 4042)
                                Peter J. Keane (DE Bar No. 5503)
                                PACHULSKI STANG ZIEHL & JONES LLP
                                919 North Market Street, 17th Floor
                                P.O. Box 8705
                                Wilmington, Delaware 19899-8705 (Courier 19801)
                                Telephone:      (302) 652-4100
                                Facsimile:      (302) 652-4400
                                Email:          ljones@pszjlaw.com
                                                joneill@pszjlaw.com
                                                pkeane@pszjlaw.com
                                - and -
                                Edward O. Sassower, P.C.
                                Steven N. Serajeddini (admitted pro hac vice)
                                Matthew C. Fagen (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                Email:        edward.sassower@kirkland.com
                                              steven.serajeddini@kirkland.com
                                              matthew.fagen@kirkland.com

                                Co-Counsel to the Debtors and Debtors in Possession




DOCS_DE:226718.2 70753/001                 2
